Order entered July 18, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01540-CV

                               STEVEN V. TIPPS, Appellant

                                              V.

                              PURPLE TREE, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-04540-B

                                          ORDER
       Before the Court is appellant’s July 15, 2019 motion for an extension of time to file his

brief on the merits. We GRANT the motion and extend the time to July 30, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE